Citation Nr: 0532658	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  98-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which in pertinent part, denied entitlement to 
service connection for vision impairment.

The April 1997 rating decision granted service connection for 
a scar status post laceration to the left temporal area, and 
assigned a zero percent rating from January 22, 1997.  The 
veteran timely appealed this issue.  However, at the hearing 
before the RO in February 2000, the veteran stated that he 
wanted to withdraw this issue from appeal.  Therefore, this 
issue is no longer before the Board.  38 C.F.R. § 20.204 
(2005).

The veteran testified before a hearing officer at the RO in 
February 2000, and before the undersigned at the RO in August 
2004.  Transcripts of these hearings are associated with the 
claims folder.

In October 2004 the Board remanded the veteran's claim for 
further adjudication.  The claim was subsequently returned to 
the Board.


FINDING OF FACT

A current eye disability is not the result of a disease or 
injury in service.



CONCLUSION OF LAW

A current eye disability was not incurred in or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied the notification requirements of the VCAA.  
The March 1998 statement of the case, the February 2000, and 
August 2005 supplemental statements of the case and June 
1998, January 2003, and November 2004 letters from the RO or 
Appeals Management Center (AMC), gave the veteran notice of 
the evidence necessary to substantiate his claim on appeal.  

The evidence development letters dated in January 2003 and 
November 2004 also advised the veteran of what evidence he 
was responsible for providing, what evidence VA would 
undertake to obtain and in the November 2004 letter he was 
told to submit all evidence in his possession pertaining to 
his claim on appeal.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations.

Factual Background

Service medical records reveal that upon examination in 
February 1968, for entrance into service, the veteran's 
distant vision was reported to be 20/20 in both eyes.  In a 
February 1965 report of medical history, he indicated that he 
wore glasses.  Upon examination for discharge in 1967, his 
distant vision was reported to be 20/20 in the right and left 
eyes, respectively.

The veteran underwent VA visual examination in March 1997.  
He reported having blurry distant and near vision.  The 
veteran indicated that he also had noticed "floaters" in his 
vision in both eyes for 15 years.  The diagnosis was 
hyperopic presbyopia in both eyes, and vitreous syneresis.  
The examiner did not express an opinion as to the 
relationship between the eye disabilities and the history of 
in-service eye and head injury reported by the veteran.  

VA outpatient treatment notes dated from December 1996 to 
August 2003 reflect treatment for numerous disorders; however 
they are essentially negative for treatment of an eye 
disorder.

A January 2004 VA optometry note shows that the veteran 
presented for a comprehensive eye examination.  The 
diagnostic assessment was presbyopia in each eye and a 
dilated examination showed an unremarkable health.  

At the hearing before the Board in August 2004, the veteran 
stated that while in service serving aboard the USS 
Argenholm, he was walking on deck when a missile went off.  
He testified that he was right under the missile and it 
knocked him unconscious.  He added that when he woke up, he 
saw yellow dots.  He stated that he was taken to sick bay.  
He indicated that since that time, he had problems with his 
eyes.

During a November 2004 VA optometry examination, the veteran 
complained of floaters in his eye which he had experienced 
for quite some time.  He reiterated a history of a missile 
exploding in 1966 and being knocked unconscious and blacking 
out.  The diagnostic assessments were refractive error; 
presbyopia; slight increase in hyperopia which was consistent 
with the veteran's aging process; dry eyes; very 
slight/subtle age-related pigment changes at right macula; 
the peripheral retina was unremarkable; and normal age-
related vitreous syneresis which caused floater symptoms and 
was not likely to have been caused by an injury in service.  
He further opined that the veteran's acuity reduction was not 
as likely as not related to any service related incident or 
injury.    

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Refractive error is not considered a disease or disability 
for VA compensation purposes.  38 C.F.R. § 3.303(c).

The veteran is competent to report the inservice from the 
firing of a missile and a continuity of symptomatology since 
that time.  Washington v. Nicholson, No. 03-1828 (U.S. Vet. 
App. Nov. 2, 2005).  His statements, however, must be weighed 
against service medical records, which are negative for 
complaints, treatment or diagnosis of any eye disorder; and 
the fact that the first post-service medical evidence of an 
eye disorder is dated in March 1997, approximately 30 years 
after service, at which time the veteran reported only a 15 
year history of eye symptoms.

The only competent opinion on the relationship between the 
current eye conditions and a disease or injury in service is 
that provided on the VA optometry examination.  That opinion 
is against such a relationship.  

As no medical professional has provided competent medical 
evidence linking the veteran's current eye disorder to any 
aspect of his active service, and the veteran has not alluded 
to the existence of any such opinion, the Board finds that, 
despite the veteran's current diagnosed eye disorder, there 
is no competent evidence of a nexus between the disorder at 
issue and the veteran's period of active duty service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000). 

The Board has considered the veteran's contention that he 
does, in fact, suffer from an eye disorder which he incurred 
in service.  However, as a lay person without appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain, 11 Vet. App. 
124, 127 (1998), citing Espiritu, 2 Vet. App. 492 (1992).  
See also Routen, 10 Vet. App. 183, 186 (1997). 

Under these circumstances, the claim for service connection 
for vision loss must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the competent evidence 
simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56.


ORDER

Entitlement to service connection for vision loss is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


